                     Exhibit 3




Case 5:20-cv-06063-DGK Document 29-3 Filed 04/27/20 Page 1 of 36
       Guidance on Preparing
      Workplaces for COVID-19




  OSHA
Case    3990-03 2020
     5:20-cv-06063-DGK Document 29-3 Filed 04/27/20 Page 2 of 36
           Occupational Safety and Health Act of 1970
           “To assure safe and healthful working conditions for
           working men and women; by authorizing enforcement
           of the standards developed under the Act; by assisting
           and encouraging the States in their efforts to assure
           safe and healthful working conditions; by providing
           for research, information, education, and training in
           the field of occupational safety and health.”



           This guidance is not a standard or regulation, and
           it creates no new legal obligations. It contains
           recommendations as well as descriptions of
           mandatory safety and health standards. The
           recommendations are advisory in nature,
           informational in content, and are intended to assist
           employers in providing a safe and healthful workplace.
           The Occupational Safety and Health Act requires
           employers to comply with safety and health standards
           and regulations promulgated by OSHA or by a state
           with an OSHA-approved state plan. In addition, the
           Act’s General Duty Clause, Section 5(a)‌(1), requires
           employers to provide their employees with a
           workplace free from recognized hazards likely to cause
           death or serious physical harm.

           Material contained in this publication is in the public
           domain and may be reproduced, fully or partially, without
           permission. Source credit is requested but not required.

           This information will be made available to sensory-
           impaired individuals upon request. Voice phone: (202)
           693-1999; teletypewriter (TTY) number: 1-877-889-5627.




Case 5:20-cv-06063-DGK Document 29-3 Filed 04/27/20 Page 3 of 36
       Guidance on Preparing
       Workplaces for COVID-19

       U.S. Department of Labor
       Occupational Safety and Health Administration

       OSHA 3990-03 2020




Case 5:20-cv-06063-DGK Document 29-3 Filed 04/27/20 Page 4 of 36
        Contents

        Introduction .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 3

        About COVID-19 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4

        How a COVID-19 Outbreak Could Affect Workplaces . . . . . . . . . 6

        Steps All Employers Can Take to Reduce
        Workers’ Risk of Exposure to SARS-CoV-2. . . . . . . . . . . . . . . . . . 7

        Classifying Worker Exposure to SARS‑CoV-2. . . . . . . . . . . . . . . 18

        Jobs Classified at Lower Exposure Risk (Caution):
        What to Do to Protect Workers. . . . . . . . . . . . . . . . . . . . . . . . . .  20

        Jobs Classified at Medium Exposure Risk:
        What to Do to Protect Workers. . . . . . . . . . . . . . . . . . . . . . . . . . . 21

        Jobs Classified at High or Very High Exposure Risk:
        What to Do to Protect Workers. . . . . . . . . . . . . . . . . . . . . . . . . .  23

        Workers Living Abroad or Travelling Internationally. . . . . . . . . 25

        For More Information. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  26

        OSHA Assistance, Services, and Programs . . . . . . . . . . . . . . .  27

        OSHA Regional Offices . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  29

        How to Contact OSHA. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .  32




Case 5:20-cv-06063-DGK Document 29-3 Filed 04/27/20 Page 5 of 36
        Introduction
        Coronavirus Disease 2019 (COVID-19) is a respiratory disease
        caused by the SARS-CoV-2 virus. It has spread from China to
        many other countries around the world, including the United
        States. Depending on the severity of COVID-19’s international
        impacts, outbreak conditions—including those rising to the level
        of a pandemic—can affect all aspects of daily life, including
        travel, trade, tourism, food supplies, and financial markets.

        To reduce the impact of COVID-19 outbreak conditions on
        businesses, workers, customers, and the public, it is important
        for all employers to plan now for COVID-19. For employers who
        have already planned for influenza pandemics, planning for
        COVID-19 may involve updating plans to address the specific
        exposure risks, sources of exposure, routes of transmission,
        and other unique characteristics of SARS-CoV-2 (i.e., compared
        to pandemic influenza viruses). Employers who have not
        prepared for pandemic events should prepare themselves
        and their workers as far in advance as possible of potentially
        worsening outbreak conditions. Lack of continuity planning can
        result in a cascade of failures as employers attempt to address
        challenges of COVID-19 with insufficient resources and workers
        who might not be adequately trained for jobs they may have to
        perform under pandemic conditions.

        The Occupational Safety and Health Administration (OSHA)
        developed this COVID-19 planning guidance based on traditional
        infection prevention and industrial hygiene practices. It focuses on
        the need for employers to implement engineering, administrative,
        and work practice controls and personal protective equipment
        (PPE), as well as considerations for doing so.

        This guidance is intended for planning purposes. Employers
        and workers should use this planning guidance to help
        identify risk levels in workplace settings and to determine
        any appropriate control measures to implement. Additional
        guidance may be needed as COVID-19 outbreak conditions
        change, including as new information about the virus, its
        transmission, and impacts, becomes available.


               GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 6 of 36
                                         3
        The U.S. Department of Health and Human Services’ Centers
        for Disease Control and Prevention (CDC) provides the
        latest information about COVID-19 and the global outbreak:
        www.‌cdc.gov/coronavirus/2019-ncov.

        The OSHA COVID-19 webpage offers information specifically
        for workers and employers: www.osha.gov/covid-19.

        This guidance is advisory in nature and informational in
        content. It is not a standard or a regulation, and it neither
        creates new legal obligations nor alters existing obligations
        created by OSHA standards or the Occupational Safety and
        Health Act (OSH Act). Pursuant to the OSH Act, employers
        must comply with safety and health standards and regulations
        issued and enforced either by OSHA or by an OSHA-approved
        State Plan. In addition, the OSH Act’s General Duty Clause,
        Section 5(a)(1), requires employers to provide their employees
        with a workplace free from recognized hazards likely to cause
        death or serious physical harm. OSHA-approved State Plans
        may have standards, regulations and enforcement policies that
        are different from, but at least as effective as, OSHA’s. Check
        with your State Plan, as applicable, for more information.


        About COVID-19
        Symptoms of COVID-19
        Infection with SARS-CoV-2, the virus that causes COVID-19, can
        cause illness ranging from mild to severe and, in some cases,
        can be fatal. Symptoms typically include fever, cough, and
        shortness of breath. Some people infected with the virus have
        reported experiencing other non-respiratory symptoms. Other
        people, referred to as asymptomatic cases, have experienced
        no symptoms at all.

        According to the CDC, symptoms of COVID-19 may appear in
        as few as 2 days or as long as 14 days after exposure.




               OCCUPATIONALDocument
Case 5:20-cv-06063-DGK      SAFETY AND HEALTH
                                       29-3 ADMINISTRATION
                                              Filed 04/27/20 Page 7 of 36
                                       4
        How COVID-19 Spreads
        Although the first human cases of COVID-19 likely resulted
        from exposure to infected animals, infected people can spread
        SARS-CoV-2 to other people.

        The virus is thought to              Medium exposure risk
        spread mainly from person-           jobs include those that
        to-person, including:                require frequent and/or
                                             close contact with (i.e.,
        ■   Between people who               within 6 feet of) other people
            are in close contact             who may be infected with
            with one another (within         SARS‑CoV-2.
            about 6 feet).
        ■   Through respiratory
            droplets produced when an infected person coughs or
            sneezes. These droplets can land in the mouths or noses of
            people who are nearby or possibly be inhaled into the lungs.

        It may be possible that a person can get COVID-19 by touching
        a surface or object that has SARS-CoV-2 on it and then
        touching their own mouth, nose, or possibly their eyes, but this
        is not thought to be the primary way the virus spreads.

        People are thought to be most contagious when they are most
        symptomatic (i.e., experiencing fever, cough, and/or shortness
        of breath). Some spread might be possible before people
        show symptoms; there have been reports of this type of
        asymptomatic transmission with this new coronavirus, but this
        is also not thought to be the main way the virus spreads.

        Although the United States has implemented public health
        measures to limit the spread of the virus, it is likely that some
        person-to-person transmission will continue to occur.

        The CDC website provides the latest information about
        COVID-19 transmission: www.cdc.gov/coronavirus/2019-ncov/
        about/transmission.html.




               GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 8 of 36
                                         5
        How a COVID-19 Outbreak Could
        Affect Workplaces
        Similar to influenza viruses, SARS-CoV-2, the virus that causes
        COVID-19, has the potential to cause extensive outbreaks.
        Under conditions associated with widespread person-to-
        person spread, multiple areas of the United States and other
        countries may see impacts at the same time. In the absence
        of a vaccine, an outbreak may also be an extended event. As a
        result, workplaces may experience:

        ■   Absenteeism. Workers could be absent because they are
            sick; are caregivers for sick family members; are caregivers
            for children if schools or day care centers are closed; have
            at-risk people at home, such as immunocompromised
            family members; or are afraid to come to work because of
            fear of possible exposure.
        ■   Change in patterns of commerce. Consumer demand for
            items related to infection prevention (e.g., respirators) is
            likely to increase significantly, while consumer interest in
            other goods may decline. Consumers may also change
            shopping patterns because of a COVID-19 outbreak.
            Consumers may try to shop at off-peak hours to reduce
            contact with other people, show increased interest in home
            delivery services, or prefer other options, such as drive-
            through service, to reduce person-to-person contact.
        ■   Interrupted supply/delivery. Shipments of items from
            geographic areas severely affected by COVID-19 may be
            delayed or cancelled with or without notification.


                                      This illustration, created at the Centers for
                                      Disease Control and Prevention (CDC), reveals
                                      ultrastructural morphology exhibited by the
                                      2019 Novel Coronavirus (2019-nCoV). Note
                                      the spikes that adorn the outer surface of
                                      the virus, which impart the look of a corona
                                      surrounding the virion, when viewed electron
                                      microscopically. This virus was identified as
                                      the cause of an outbreak of respiratory illness
                                      first detected in Wuhan, China.

                                      Photo: CDC / Alissa Eckert & Dan Higgins




               OCCUPATIONALDocument
Case 5:20-cv-06063-DGK      SAFETY AND HEALTH
                                       29-3 ADMINISTRATION
                                              Filed 04/27/20 Page 9 of 36
                                        6
        Steps All Employers Can Take to
        Reduce Workers’ Risk of Exposure
        to SARS-CoV-2
        This section describes basic steps that every employer can
        take to reduce the risk of worker exposure to SARS-CoV-2, the
        virus that causes COVID-19, in their workplace. Later sections
        of this guidance—including those focusing on jobs classified
        as having low, medium, high, and very high exposure risks—
        provide specific recommendations for employers and workers
        within specific risk categories.

        Develop an Infectious Disease Preparedness
        and Response Plan
        If one does not already exist, develop an infectious disease
        preparedness and response plan that can help guide protective
        actions against COVID-19.

        Stay abreast of guidance from federal, state, local, tribal, and/or
        territorial health agencies, and consider how to incorporate those
        recommendations and resources into workplace-specific plans.

        Plans should consider and address the level(s) of risk
        associated with various worksites and job tasks workers
        perform at those sites. Such considerations may include:

        ■   Where, how, and to what sources of SARS-CoV-2 might
            workers be exposed, including:
            {   The general public, customers, and coworkers; and
            {   Sick individuals or those at particularly high risk
                of infection (e.g., international travelers who have
                visited locations with widespread sustained (ongoing)
                COVID-19 transmission, healthcare workers who have
                had unprotected exposures to people known to have, or
                suspected of having, COVID-19).
        ■   Non-occupational risk factors at home and in community
            settings.



                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 10 of 36
                                         7
         ■   Workers’ individual risk factors (e.g., older age;
             presence of chronic medical conditions, including
             immunocompromising conditions; pregnancy).
         ■   Controls necessary to address those risks.

         Follow federal and state, local, tribal, and/or territorial (SLTT)
         recommendations regarding development of contingency
         plans for situations that may arise as a result of outbreaks,
         such as:

         ■   Increased rates of worker absenteeism.
         ■   The need for social distancing, staggered work shifts,
             downsizing operations, delivering services remotely, and
             other exposure-reducing measures.
         ■   Options for conducting essential operations with a reduced
             workforce, including cross-training workers across different
             jobs in order to continue operations or deliver surge services.
         ■   Interrupted supply chains or delayed deliveries.

         Plans should also consider and address the other steps that
         employers can take to reduce the risk of worker exposure to
         SARS-CoV-2 in their workplace, described in the sections below.

         Prepare to Implement Basic Infection
         Prevention Measures
         For most employers, protecting workers will depend on
         emphasizing basic infection prevention measures. As
         appropriate, all employers should implement good hygiene
         and infection control practices, including:

         ■   Promote frequent and thorough hand washing, including
             by providing workers, customers, and worksite visitors with
             a place to wash their hands. If soap and running water are
             not immediately available, provide alcohol-based hand rubs
             containing at least 60% alcohol.
         ■   Encourage workers to stay home if they are sick.
         ■   Encourage respiratory etiquette, including covering coughs
             and sneezes.


                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 11 of 36
                                          8
        ■   Provide customers and the public with tissues and trash
            receptacles.
        ■   Employers should explore whether they can establish
            policies and practices, such as flexible worksites (e.g.,
            telecommuting) and flexible work hours (e.g., staggered
            shifts), to increase the physical distance among
            employees and between employees and others if state
            and local health authorities recommend the use of social
            distancing strategies.
        ■   Discourage workers from using other workers’ phones, desks,
            offices, or other work tools and equipment, when possible.
        ■   Maintain regular housekeeping practices, including routine
            cleaning and disinfecting of surfaces, equipment, and
            other elements of the work environment. When choosing
            cleaning chemicals, employers should consult information
            on Environmental Protection Agency (EPA)-approved
            disinfectant labels with claims against emerging viral
            pathogens. Products with EPA-approved emerging viral
            pathogens claims are expected to be effective against
            SARS-CoV-2 based on data for harder to kill viruses. Follow
            the manufacturer’s instructions for use of all cleaning and
            disinfection products (e.g., concentration, application
            method and contact time, PPE).

        Develop Policies and Procedures for Prompt
        Identification and Isolation of Sick People,
        if Appropriate
        ■   Prompt identification and isolation of potentially infectious
            individuals is a critical step in protecting workers,
            customers, visitors, and others at a worksite.
        ■   Employers should inform and encourage employees to
            self-monitor for signs and symptoms of COVID-19 if they
            suspect possible exposure.
        ■   Employers should develop policies and procedures for
            employees to report when they are sick or experiencing
            symptoms of COVID-19.



                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 12 of 36
                                         9
         ■   Where appropriate, employers should develop policies
             and procedures for immediately isolating people who have
             signs and/or symptoms of COVID-19, and train workers to
             implement them. Move potentially infectious people to a
             location away from workers, customers, and other visitors.
             Although most worksites do not have specific isolation
             rooms, designated areas with closable doors may serve as
             isolation rooms until potentially sick people can be removed
             from the worksite.
         ■   Take steps to limit spread of the respiratory secretions of
             a person who may have COVID-19. Provide a face mask,
             if feasible and available, and ask the person to wear it, if
             tolerated. Note: A face mask (also called a surgical mask,
             procedure mask, or other similar terms) on a patient or
             other sick person should not be confused with PPE for
             a worker; the mask acts to contain potentially infectious
             respiratory secretions at the source (i.e., the person’s nose
             and mouth).
         ■   If possible, isolate people suspected of having COVID-19
             separately from those with confirmed cases of the virus
             to prevent further transmission—particularly in worksites
             where medical screening, triage, or healthcare activities
             occur, using either permanent (e.g., wall/different room) or
             temporary barrier (e.g., plastic sheeting).
         ■   Restrict the number of personnel entering isolation areas.
         ■   Protect workers in close contact with (i.e., within 6 feet of)
             a sick person or who have prolonged/repeated contact
             with such persons by using additional engineering and
             administrative controls, safe work practices, and PPE.
             Workers whose activities involve close or prolonged/
             repeated contact with sick people are addressed further in
             later sections covering workplaces classified at medium and
             very high or high exposure risk.




                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 13 of 36
                                         1 0
        Develop, Implement, and Communicate about
        Workplace Flexibilities and Protections
        ■   Actively encourage sick employees to stay home.
        ■   Ensure that sick leave policies are flexible and consistent
            with public health guidance and that employees are aware
            of these policies.
        ■   Talk with companies that provide your business with
            contract or temporary employees about the importance
            of sick employees staying home and encourage them to
            develop non-punitive leave policies.
        ■   Do not require a healthcare provider’s note for employees
            who are sick with acute respiratory illness to validate their
            illness or to return to work, as healthcare provider offices
            and medical facilities may be extremely busy and not able
            to provide such documentation in a timely way.
        ■   Maintain flexible policies that permit employees to stay home
            to care for a sick family member. Employers should be aware
            that more employees may need to stay at home to care for
            sick children or other sick family members than is usual.
        ■   Recognize that workers with ill family members may need
            to stay home to care for them. See CDC’s Interim Guidance
            for Preventing the Spread of COVID-19 in Homes and
            Residential Communities: www.cdc.gov/coronavirus/2019-
            ncov/hcp/guidance-prevent-spread.html.
        ■   Be aware of workers’ concerns about pay, leave, safety,
            health, and other issues that may arise during infectious
            disease outbreaks. Provide adequate, usable, and
            appropriate training, education, and informational material
            about business-essential job functions and worker health
            and safety, including proper hygiene practices and the
            use of any workplace controls (including PPE). Informed
            workers who feel safe at work are less likely to be
            unnecessarily absent.




                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 14 of 36
                                        1 1
         ■   Work with insurance companies (e.g., those providing
             employee health benefits) and state and local health
             agencies to provide information to workers and customers
             about medical care in the event of a COVID-19 outbreak.

         Implement Workplace Controls
         Occupational safety and health professionals use a framework
         called the “hierarchy of controls” to select ways of controlling
         workplace hazards. In other words, the best way to control
         a hazard is to systematically remove it from the workplace,
         rather than relying on workers to reduce their exposure.
         During a COVID-19 outbreak, when it may not be possible to
         eliminate the hazard, the most effective protection measures
         are (listed from most effective to least effective): engineering
         controls, administrative controls, safe work practices (a type
         of administrative control), and PPE. There are advantages
         and disadvantages to each type of control measure when
         considering the ease of implementation, effectiveness, and
         cost. In most cases, a combination of control measures will be
         necessary to protect workers from exposure to SARS-CoV-2.

         In addition to the types of workplace controls discussed below,
         CDC guidance for businesses provides employers and workers
         with recommended SARS-CoV-2 infection prevention strategies
         to implement in workplaces: www.cdc.gov/coronavirus/2019-
         ncov/specific-groups/guidance-business-response.html.

         Engineering Controls
         Engineering controls involve isolating employees from work-
         related hazards. In workplaces where they are appropriate, these
         types of controls reduce exposure to hazards without relying on
         worker behavior and can be the most cost-effective solution to
         implement. Engineering controls for SARS-CoV-2 include:

         ■   Installing high-efficiency air filters.
         ■   Increasing ventilation rates in the work environment.
         ■   Installing physical barriers, such as clear plastic
             sneeze guards.


                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 15 of 36
                                           1 2
        ■   Installing a drive-through window for customer service.
        ■   Specialized negative pressure ventilation in some settings,
            such as for aerosol generating procedures (e.g., airborne
            infection isolation rooms in healthcare settings and
            specialized autopsy suites in mortuary settings).

        Administrative Controls
        Administrative controls require action by the worker or employer.
        Typically, administrative controls are changes in work policy
        or procedures to reduce or minimize exposure to a hazard.
        Examples of administrative controls for SARS-CoV-2 include:

        ■   Encouraging sick workers to stay at home.
        ■   Minimizing contact among workers, clients, and
            customers by replacing face-to-face meetings with virtual
            communications and implementing telework if feasible.
        ■   Establishing alternating days or extra shifts that reduce
            the total number of employees in a facility at a given time,
            allowing them to maintain distance from one another while
            maintaining a full onsite work week.
        ■   Discontinuing nonessential travel to locations with ongoing
            COVID-19 outbreaks. Regularly check CDC travel warning
            levels at: www.cdc.gov/coronavirus/2019-ncov/travelers.
        ■   Developing emergency communications plans, including a
            forum for answering workers’ concerns and internet-based
            communications, if feasible.
        ■   Providing workers with up-to-date education and training
            on COVID-19 risk factors and protective behaviors (e.g.,
            cough etiquette and care of PPE).
        ■   Training workers who need to use protecting clothing
            and equipment how to put it on, use/wear it, and take
            it off correctly, including in the context of their current
            and potential duties. Training material should be easy to
            understand and available in the appropriate language and
            literacy level for all workers.




                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 16 of 36
                                       1 3
         Safe Work Practices
         Safe work practices are types of administrative controls that
         include procedures for safe and proper work used to reduce
         the duration, frequency, or intensity of exposure to a hazard.
         Examples of safe work practices for SARS-CoV-2 include:

         ■   Providing resources and a work environment that promotes
             personal hygiene. For example, provide tissues, no-touch
             trash cans, hand soap, alcohol-based hand rubs containing
             at least 60 percent alcohol, disinfectants, and disposable
             towels for workers to clean their work surfaces.
         ■   Requiring regular hand washing or using of alcohol-based
             hand rubs. Workers should always wash hands when they
             are visibly soiled and after removing any PPE.
         ■   Post handwashing signs in restrooms.

         Personal Protective Equipment (PPE)
         While engineering and administrative controls are considered
         more effective in minimizing exposure to SARS-CoV-2, PPE
         may also be needed to prevent certain exposures. While
         correctly using PPE can help prevent some exposures, it
         should not take the place of other prevention strategies.

         Examples of PPE include: gloves, goggles, face shields, face
         masks, and respiratory protection, when appropriate. During
         an outbreak of an infectious disease, such as COVID-19,
         recommendations for PPE specific to occupations or job tasks
         may change depending on geographic location, updated
         risk assessments for workers, and information on PPE
         effectiveness in preventing the spread of COVID-19. Employers
         should check the OSHA and CDC websites regularly for
         updates about recommended PPE.

         All types of PPE must be:

         ■   Selected based upon the hazard to the worker.
         ■   Properly fitted and periodically refitted, as applicable
             (e.g., respirators).



                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 17 of 36
                                         1 4
        ■   Consistently and properly worn when required.
        ■   Regularly inspected, maintained, and replaced,
            as necessary.
        ■   Properly removed, cleaned, and stored or disposed of,
            as applicable, to avoid contamination of self, others, or
            the environment.

        Employers are obligated to provide their workers with PPE
        needed to keep them safe while performing their jobs. The
        types of PPE required during a COVID-19 outbreak will be
        based on the risk of being infected with SARS-CoV-2 while
        working and job tasks that may lead to exposure.

        Workers, including those who work within 6 feet of patients
        known to be, or suspected of being, infected with SARS-CoV-2
        and those performing aerosol-generating procedures, need to
        use respirators:

        ■   National Institute for Occupational Safety and
            Health (NIOSH)-approved, N95 filtering facepiece
            respirators or better must be used in the context of a
            comprehensive, written respiratory protection program
            that includes fit-testing, training, and medical exams.
            See OSHA’s Respiratory Protection standard, 29 CFR
            1910.134 at www.osha.gov/laws-regs/regulations/
            standardnumber/1910/1910.134.
        ■   When disposable N95 filtering facepiece respirators are
            not available, consider using other respirators that provide
            greater protection and improve worker comfort. Other
            types of acceptable respirators include: a R/P95, N/R/P99,
            or N/R/P100 filtering facepiece respirator; an air-purifying
            elastomeric (e.g., half-face or full-face) respirator with
            appropriate filters or cartridges; powered air purifying
            respirator (PAPR) with high-efficiency particulate arrestance
            (HEPA) filter; or supplied air respirator (SAR). See CDC/
            NIOSH guidance for optimizing respirator supplies at:
            www.‌cdc.gov/coronavirus/2019-ncov/hcp/respirators-strategy.




                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 18 of 36
                                        1 5
         ■   Consider using PAPRs or SARs, which are more protective
             than filtering facepiece respirators, for any work operations
             or procedures likely to generate aerosols (e.g., cough
             induction procedures, some dental procedures, invasive
             specimen collection, blowing out pipettes, shaking or
             vortexing tubes, filling a syringe, centrifugation).
         ■   Use a surgical N95 respirator when both respiratory
             protection and resistance to blood and body fluids is needed.
         ■   Face shields may also be worn on top of a respirator to
             prevent bulk contamination of the respirator. Certain
             respirator designs with forward protrusions (duckbill
             style) may be difficult to properly wear under a face shield.
             Ensure that the face shield does not prevent airflow through
             the respirator.
         ■   Consider factors such as function, fit, ability to
             decontaminate, disposal, and cost. OSHA’s Respiratory
             Protection eTool provides basic information on respirators
             such as medical requirements, maintenance and care,
             fit testing, written respiratory protection programs, and
             voluntary use of respirators, which employers may also
             find beneficial in training workers at: www.osha.gov/SLTC/
             etools/respiratory. Also see NIOSH respirator guidance at:
             www.cdc.gov/niosh/topics/respirators.
         ■   Respirator training should address selection, use (including
             donning and doffing), proper disposal or disinfection,
             inspection for damage, maintenance, and the limitations
             of respiratory protection equipment. Learn more at: www.
             osha.gov/SLTC/respiratoryprotection.
         ■   The appropriate form of respirator will depend on the
             type of exposure and on the transmission pattern of
             COVID-19. See the NIOSH “Respirator Selection Logic”
             at: www.‌cdc.‌gov/niosh/docs/2005-100/default.html or the
             OSHA “Respiratory Protection eTool” at www.osha.gov/
             SLTC/etools/respiratory.




                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 19 of 36
                                         1 6
        Follow Existing OSHA Standards
        Existing OSHA standards may apply to protecting workers
        from exposure to and infection with SARS-CoV-2.

        While there is no specific OSHA standard covering SARS-
        CoV-2 exposure, some OSHA requirements may apply to
        preventing occupational exposure to SARS-CoV-2. Among the
        most relevant are:

        ■   OSHA’s Personal Protective Equipment (PPE) standards
            (in general industry, 29 CFR 1910 Subpart I), which require
            using gloves, eye and face protection, and respiratory
            protection. See: www.osha.gov/laws-regs/regulations/
            standardnumber/1910#1910_Subpart_I.
            {   When respirators are necessary to protect workers or
                where employers require respirator use, employers
                must implement a comprehensive respiratory protection
                program in accordance with the Respiratory Protection
                standard (29 CFR 1910.134). See: www.osha.gov/laws-
                regs/regulations/standardnumber/1910/1910.134.
        ■   The General Duty Clause, Section 5(a)(1) of
            the Occupational Safety and Health (OSH) Act of 1970,
            29 USC 654(a)(1), which requires employers to furnish to
            each worker “employment and a place of employment,
            which are free from recognized hazards that are causing
            or are likely to cause death or serious physical harm.”
            See: www.‌osha.‌gov/laws-regs/oshact/completeoshact.

        OSHA’s Bloodborne Pathogens standard (29 CFR 1910.1030)
        applies to occupational exposure to human blood and other
        potentially infectious materials that typically do not include
        respiratory secretions that may transmit SARS-CoV-2.
        However, the provisions of the standard offer a framework
        that may help control some sources of the virus, including
        exposures to body fluids (e.g., respiratory secretions) not
        covered by the standard. See: www.osha.gov/laws-regs/
        regulations/standardnumber/1910/1910.1030.




                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 20 of 36
                                       1 7
         The OSHA COVID-19 webpage provides additional information
         about OSHA standards and requirements, including
         requirements in states that operate their own OSHA-approved
         State Plans, recordkeeping requirements and injury/illness
         recording criteria, and applications of standards related to
         sanitation and communication of risks related to hazardous
         chemicals that may be in common sanitizers and sterilizers.
         See: www.osha.gov/SLTC/covid-19/standards.html.


         Classifying Worker Exposure to
         SARS‑CoV-2
         Worker risk of occupational exposure to SARS-CoV-2, the
         virus that causes COVID-19, during an outbreak may vary from
         very high to high, medium, or lower (caution) risk. The level
         of risk depends in part on the industry type, need for contact
         within 6 feet of people known to be, or suspected of being,
         infected with SARS-CoV-2, or requirement for repeated or
         extended contact with persons known to be, or suspected of
         being, infected with SARS-CoV-2. To help employers determine
         appropriate precautions, OSHA has divided job tasks into
         four risk exposure levels: very high, high, medium, and lower
         risk. The Occupational Risk Pyramid shows the four exposure
         risk levels in the shape of a pyramid to represent probable
         distribution of risk. Most American workers will likely fall in the
         lower exposure risk (caution) or medium exposure risk levels.

                            Occupational Risk Pyramid
                                  for COVID-19




                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 21 of 36
                                         1 8
        Very High Exposure Risk
        Very high exposure risk jobs are those with high potential for
        exposure to known or suspected sources of COVID-19 during
        specific medical, postmortem, or laboratory procedures.
        Workers in this category include:

        ■   Healthcare workers (e.g., doctors, nurses, dentists,
            paramedics, emergency medical technicians) performing
            aerosol-generating procedures (e.g., intubation, cough
            induction procedures, bronchoscopies, some dental
            procedures and exams, or invasive specimen collection) on
            known or suspected COVID-19 patients.
        ■   Healthcare or laboratory personnel collecting or handling
            specimens from known or suspected COVID-19 patients
            (e.g., manipulating cultures from known or suspected
            COVID-19 patients).
        ■   Morgue workers performing autopsies, which generally
            involve aerosol-generating procedures, on the bodies of
            people who are known to have, or suspected of having,
            COVID-19 at the time of their death.

        High Exposure Risk
        High exposure risk jobs are those with high potential for
        exposure to known or suspected sources of COVID-19. Workers
        in this category include:

        ■   Healthcare delivery and support staff (e.g., doctors,
            nurses, and other hospital staff who must enter patients’
            rooms) exposed to known or suspected COVID-19 patients.
            (Note: when such workers perform aerosol-generating
            procedures, their exposure risk level becomes very high.)
        ■   Medical transport workers (e.g., ambulance vehicle
            operators) moving known or suspected COVID-19 patients
            in enclosed vehicles.
        ■   Mortuary workers involved in preparing (e.g., for burial or
            cremation) the bodies of people who are known to have, or
            suspected of having, COVID-19 at the time of their death.



                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 22 of 36
                                       1 9
         Medium Exposure Risk
         Medium exposure risk jobs include those that require
         frequent and/or close contact with (i.e., within 6 feet of)
         people who may be infected with SARS-CoV-2, but who are
         not known or suspected COVID-19 patients. In areas without
         ongoing community transmission, workers in this risk group
         may have frequent contact with travelers who may return
         from international locations with widespread COVID-19
         transmission. In areas where there is ongoing community
         transmission, workers in this category may have contact with
         the general public (e.g., schools, high-population-density work
         environments, some high-volume retail settings).

         Lower Exposure Risk (Caution)
         Lower exposure risk (caution) jobs are those that do not
         require contact with people known to be, or suspected of
         being, infected with SARS-CoV-2 nor frequent close contact
         with (i.e., within 6 feet of) the general public. Workers in this
         category have minimal occupational contact with the public
         and other coworkers.


         Jobs Classified at Lower Exposure
         Risk (Caution): What to Do to
         Protect Workers
         For workers who do not have frequent contact with the general
         public, employers should follow the guidance for “Steps All
         Employers Can Take to Reduce Workers’ Risk of Exposure
         to SARS-CoV-2,” on page 7 of this booklet and implement
         control measures described in this section.

         Engineering Controls
         Additional engineering controls are not recommended for
         workers in the lower exposure risk group. Employers should
         ensure that engineering controls, if any, used to protect workers
         from other job hazards continue to function as intended.


                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 23 of 36
                                          2 0
        Administrative Controls
        ■   Monitor public health communications about COVID-19
            recommendations and ensure that workers have access
            to that information. Frequently check the CDC COVID-19
            website: www.cdc.gov/coronavirus/2019-ncov.
        ■   Collaborate with workers to designate effective means of
            communicating important COVID-19 information.

        Personal Protective Equipment
        Additional PPE is not recommended for workers in the lower
        exposure risk group. Workers should continue to use the PPE,
        if any, that they would ordinarily use for other job tasks.


        Jobs Classified at Medium Exposure
        Risk: What to Do to Protect Workers
        In workplaces where workers have medium exposure risk,
        employers should follow the guidance for “Steps All Employers
        Can Take to Reduce Workers’ Risk of Exposure to SARS-CoV-2,”
        on page 7 of this booklet and implement control measures
        described in this section.

         Engineering Controls
        ■   Install physical barriers, such as clear plastic sneeze guards,
            where feasible.

        Administrative Controls
        ■   Consider offering face masks to ill employees and customers
            to contain respiratory secretions until they are able leave
            the workplace (i.e., for medical evaluation/care or to return
            home). In the event of a shortage of masks, a reusable face
            shield that can be decontaminated may be an acceptable
            method of protecting against droplet transmission. See CDC/
            NIOSH guidance for optimizing respirator supplies, which
            discusses the use of surgical masks, at: www.cdc.gov/
            coronavirus/2019-ncov/hcp/respirators-strategy.


                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 24 of 36
                                        2 1
         ■   Keep customers informed about symptoms of COVID-19 and
             ask sick customers to minimize contact with workers until
             healthy again, such as by posting signs about COVID-19 in
             stores where sick customers may visit (e.g., pharmacies) or
             including COVID-19 information in automated messages sent
             when prescriptions are ready for pick up.
         ■   Where appropriate, limit customers’ and the public’s access to
             the worksite, or restrict access to only certain workplace areas.
         ■   Consider strategies to minimize face-to-face contact (e.g., drive-
             through windows, phone-based communication, telework).
         ■   Communicate the availability of medical screening or other
             worker health resources (e.g., on-site nurse; telemedicine
             services).

         Personal Protective Equipment (PPE)
         When selecting PPE, consider factors such as function, fit,
         decontamination ability, disposal, and cost. Sometimes, when
         PPE will have to be used repeatedly for a long period of time, a
         more expensive and durable type of PPE may be less expensive
         overall than disposable PPE.
         Each employer should select
                                             High exposure risk jobs
         the combination of PPE that
                                             are those with high
         protects workers specific to
                                             potential for exposure
         their workplace.
                                             to known or suspected
         Workers with medium                 sources of COVID-19.
         exposure risk may need to
                                                 Very high exposure risk
         wear some combination
                                                 jobs are those with high
         of gloves, a gown, a face
                                                 potential for exposure
         mask, and/or a face shield
                                                 to known or suspected
         or goggles. PPE ensembles
                                                 sources of COVID-19
         for workers in the medium
                                                 during specific medical,
         exposure risk category will
                                                 postmortem, or laboratory
         vary by work task, the results
                                                 procedures that involve
         of the employer’s hazard
                                                 aerosol generation or
         assessment, and the types of
                                                 specimen collection/
         exposures workers have on
                                                 handling.
         the job.


                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 25 of 36
                                           2 2
        In rare situations that would require workers in this risk
        category to use respirators, see the PPE section beginning on
        page 14 of this booklet, which provides more details about
        respirators. For the most up-to-date information, visit OSHA’s
        COVID-19 webpage: www.osha.gov/covid-19.


        Jobs Classified at High or Very
        High Exposure Risk: What to Do to
        Protect Workers
        In workplaces where workers have high or very high exposure
        risk, employers should follow the guidance for “Steps All
        Employers Can Take to Reduce Workers’ Risk of Exposure
        to SARS-CoV-2,” on page 7 of this booklet and implement
        control measures described in this section.

        Engineering Controls
        ■   Ensure appropriate air-handling systems are installed and
            maintained in healthcare facilities. See “Guidelines for
            Environmental Infection Control in Healthcare Facilities” for
            more recommendations on air handling systems at: www.
            cdc.gov/mmwr/preview/mmwrhtml/rr5210a1.htm.
        ■   CDC recommends that patients with known or suspected
            COVID-19 (i.e., person under investigation) should be placed
            in an airborne infection isolation room (AIIR), if available.
        ■   Use isolation rooms when available for performing
            aerosol-generating procedures on patients with known
            or suspected COVID-19. For postmortem activities, use
            autopsy suites or other similar isolation facilities when
            performing aerosol-generating procedures on the bodies
            of people who are known to have, or suspected of
            having, COVID-19 at the time of their death. See the CDC
            postmortem guidance at: www.cdc.gov/coronavirus/2019-
            ncov/hcp/guidance-postmortem-specimens.html. OSHA
            also provides guidance for postmortem activities on its
            COVID-19 webpage: www.osha.gov/covid-19.




                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 26 of 36
                                       2 3
         ■   Use special precautions associated with Biosafety Level 3
             when handling specimens from known or suspected
             COVID-19 patients. For more information about biosafety
             levels, consult the U.S. Department of Health and
             Human Services (HHS) “Biosafety in Microbiological and
             Biomedical Laboratories” at www.cdc.gov/biosafety/
             publications/bmbl5.

         Administrative Controls
         If working in a healthcare facility, follow existing guidelines
         and facility standards of practice for identifying and isolating
         infected individuals and for protecting workers.

         ■   Develop and implement policies that reduce exposure, such
             as cohorting (i.e., grouping) COVID-19 patients when single
             rooms are not available.
         ■   Post signs requesting patients and family members to
             immediately report symptoms of respiratory illness on
             arrival at the healthcare facility and use disposable face
             masks.
         ■   Consider offering enhanced medical monitoring of workers
             during COVID-19 outbreaks.
         ■   Provide all workers with job-specific education and training
             on preventing transmission of COVID-19, including initial
             and routine/refresher training.
         ■   Ensure that psychological and behavioral support is
             available to address employee stress.

         Safe Work Practices
         ■   Provide emergency responders and other essential
             personnel who may be exposed while working away from
             fixed facilities with alcohol-based hand rubs containing at
             least 60% alcohol for decontamination in the field.




                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 27 of 36
                                         2 4
        Personal Protective Equipment (PPE)
        Most workers at high or very high exposure risk likely need
        to wear gloves, a gown, a face shield or goggles, and either
        a face mask or a respirator, depending on their job tasks and
        exposure risks.

        Those who work closely with (either in contact with or within
        6 feet of) patients known to be, or suspected of being, infected
        with SARS-CoV-2, the virus that causes COVID-19, should wear
        respirators. In these instances, see the PPE section beginning
        on page 14 of this booklet, which provides more details
        about respirators. For the most up-to-date information, also
        visit OSHA’s COVID-19 webpage: www.osha.gov/covid-19.

        PPE ensembles may vary, especially for workers in laboratories
        or morgue/mortuary facilities who may need additional
        protection against blood, body fluids, chemicals, and other
        materials to which they may be exposed. Additional PPE may
        include medical/surgical gowns, fluid-resistant coveralls,
        aprons, or other disposable or reusable protective clothing.
        Gowns should be large enough to cover the areas requiring
        protection. OSHA may also provide updated guidance for PPE
        use on its website: www.osha.gov/covid-19.

        NOTE: Workers who dispose of PPE and other infectious waste
        must also be trained and provided with appropriate PPE.

        The CDC webpage “Healthcare-associated Infections”
        (www.‌cdc.gov/hai) provides additional information on
        infection control in healthcare facilities.


        Workers Living Abroad or Travelling
        Internationally
        Employers with workers living abroad or traveling on international
        business should consult the “Business Travelers” section of the
        OSHA COVID-19 webpage (www.osha.gov/covid-19), which also
        provides links to the latest:



                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 28 of 36
                                       2 5
         ■   CDC travel warnings: www.cdc.gov/
             coronavirus/2019‑‌ncov/‌travelers
         ■   U.S. Department of State (DOS) travel advisories:
             travel.‌state.gov

         Employers should communicate to workers that the DOS cannot
         provide Americans traveling or living abroad with medications
         or supplies, even in the event of a COVID-19 outbreak.

         As COVID-19 outbreak conditions change, travel into or out of
         a country may not be possible, safe, or medically advisable.
         It is also likely that governments will respond to a COVID-19
         outbreak by imposing public health measures that restrict
         domestic and international movement, further limiting the U.S.
         government’s ability to assist Americans in these countries. It
         is important that employers and workers plan appropriately,
         as it is possible that these measures will be implemented
         very quickly in the event of worsening outbreak conditions in
         certain areas.

         More information on COVID-19 planning for workers living and
         traveling abroad can be found at: www.cdc.gov/travel.


         For More Information
         Federal, state, and local government agencies are the best
         source of information in the event of an infectious disease
         outbreak, such as COVID-19. Staying informed about the latest
         developments and recommendations is critical, since specific
         guidance may change based upon evolving outbreak situations.

         Below are several recommended websites to access the most
         current and accurate information:

         ■   Occupational Safety and Health Administration website:
             www.osha.gov
         ■   Centers for Disease Control and Prevention website:
             www.‌cdc.gov
         ■   National Institute for Occupational Safety and Health
             website: www.cdc.gov/niosh


                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 29 of 36
                                        2 6
        OSHA Assistance, Services,
        and Programs
        OSHA has a great deal of information to assist employers in
        complying with their responsibilities under OSHA law. Several
        OSHA programs and services can help employers identify
        and correct job hazards, as well as improve their safety and
        health program.

        Establishing a Safety and Health Program
        Safety and health programs are systems that can substantially
        reduce the number and severity of workplace injuries and
        illnesses, while reducing costs to employers.
        Visit www.osha.gov/safetymanagement for more information.

        Compliance Assistance Specialists
        OSHA compliance assistance specialists can
        provide information to employers and workers about OSHA
        standards, short educational programs on specific hazards
        or OSHA rights and responsibilities, and information on
        additional compliance assistance resources.

        Visit www.osha.gov/complianceassistance/cas or call 1-800-
        321-OSHA (6742) to contact your local OSHA office.

        No-Cost On-Site Safety and Health Consultation
        Services for Small Business
        OSHA’s On-Site Consultation Program offers no‑cost and
        confidential advice to small and medium-sized businesses in
        all states, with priority given to high-hazard worksites. On-Site
        consultation services are separate from enforcement and do
        not result in penalties or citations.
        For more information or to find the local On-Site Consultation
        office in your state, visit www.‌osha.‌gov/consultation, or call
        1-800-321-OSHA (6742).




                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 30 of 36
                                       2 7
         Under the consultation program, certain exemplary employers
         may request participation in OSHA’s Safety and Health
         Achievement Recognition Program (SHARP). Worksites that
         receive SHARP recognition are exempt from programmed
         inspections during the period that the SHARP certification is valid.

         Cooperative Programs
         OSHA offers cooperative programs under which businesses,
         labor groups and other organizations can work cooperatively
         with OSHA. To find out more about any of the following
         programs, visit www.osha.gov/cooperativeprograms.

         Strategic Partnerships and Alliances
         The OSHA Strategic Partnerships (OSP) provide the opportunity
         for OSHA to partner with employers, workers, professional or
         trade associations, labor organizations, and/or other interested
         stakeholders. Through the Alliance Program, OSHA works with
         groups to develop compliance assistance tools and resources
         to share with workers and employers, and educate workers and
         employers about their rights and responsibilities.

         Voluntary Protection Programs (VPP)
         The VPP recognize employers and workers in the private sector
         and federal agencies who have implemented effective safety
         and health programs and maintain injury and illness rates below
         the national average for their respective industries.

         Occupational Safety and Health Training
         OSHA partners with 26 OSHA Training Institute Education
         Centers at 37 locations throughout the United States to
         deliver courses on OSHA standards and occupational safety
         and health topics to thousands of students a year. For more
         information on training courses, visit www.‌osha.gov/otiec.




                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 31 of 36
                                         2 8
        OSHA Educational Materials
        OSHA has many types of educational materials to assist employers
        and workers in finding and preventing workplace hazards.

        All OSHA publications are free at www.‌osha.‌gov/publications
        and www.osha.gov/ebooks. You can also call 1-800-321-OSHA
        (6742) to order publications.

        Employers and safety and health professionals can sign-up for
        QuickTakes, OSHA’s free, twice-monthly online newsletter with
        the latest news about OSHA initiatives and products to assist
        in finding and preventing workplace hazards. To sign up, visit
        www.‌osha.gov/quicktakes.


        OSHA Regional Offices
        Region 1
        Boston Regional Office
        (CT*, ME*, MA, NH, RI, VT*)
        JFK Federal Building
        25 New Sudbury Street, Room E340
        Boston, MA 02203
        (617) 565-9860 (617) 565-9827 Fax

        Region 2
        New York Regional Office
        (NJ*, NY*, PR*, VI*)
        Federal Building
        201 Varick Street, Room 670
        New York, NY 10014
        (212) 337-2378 (212) 337-2371 Fax

        Region 3
        Philadelphia Regional Office
        (DE, DC, MD*, PA, VA*, WV)
        The Curtis Center
        170 S. Independence Mall West, Suite 740 West
        Philadelphia, PA 19106-3309
        (215) 861-4900 (215) 861-4904 Fax



                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 32 of 36
                                      2 9
         Region 4
         Atlanta Regional Office
         (AL, FL, GA, KY*, MS, NC*, SC*, TN*)
         Sam Nunn Atlanta Federal Center
         61 Forsyth Street, SW, Room 6T50
         Atlanta, GA 30303
         (678) 237-0400 (678) 237-0447 Fax

         Region 5
         Chicago Regional Office
         (IL*, IN*, MI*, MN*, OH, WI)
         John C. Kluczynski Federal Building
         230 South Dearborn Street, Room 3244
         Chicago, IL 60604
         (312) 353-2220 (312) 353-7774 Fax

         Region 6
         Dallas Regional Office
         (AR, LA, NM*, OK, TX)
         A. Maceo Smith Federal Building
         525 Griffin Street, Room 602
         Dallas, TX 75202
         (972) 850-4145 (972) 850-4149 Fax

         Region 7
         Kansas City Regional Office
         (IA*, KS, MO, NE)
         Two Pershing Square Building
         2300 Main Street, Suite 1010
         Kansas City, MO 64108-2416
         (816) 283-8745 (816) 283-0547 Fax

         Region 8
         Denver Regional Office
         (CO, MT, ND, SD, UT*, WY*)
         Cesar Chavez Memorial Building
         1244 Speer Boulevard, Suite 551
         Denver, CO 80204
         (720) 264-6550 (720) 264-6585 Fax



                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 33 of 36
                                      3 0
        Region 9
        San Francisco Regional Office
        (AZ*, CA*, HI*, NV*, and American Samoa,
        Guam and the Northern Mariana Islands)
        San Francisco Federal Building
        90 7th Street, Suite 2650
        San Francisco, CA 94103
        (415) 625-2547 (415) 625-2534 Fax

        Region 10
        Seattle Regional Office
        (AK*, ID, OR*, WA*)
        Fifth & Yesler Tower
        300 Fifth Avenue, Suite 1280
        Seattle, WA 98104
        (206) 757-6700 (206) 757-6705 Fax


        *These states and territories operate their own OSHA-approved job safety
        and health plans and cover state and local government employees as well as
        private sector employees. The Connecticut, Illinois, Maine, New Jersey, New
        York and Virgin Islands programs cover public employees only. (Private sector
        workers in these states are covered by Federal OSHA). States with approved
        programs must have standards that are identical to, or at least as effective as,
        the Federal OSHA standards.

        Note: To get contact information for OSHA area offices, OSHA-approved state
        plans and OSHA consultation projects, please visit us online at www.osha.gov
        or call us at 1-800-321-OSHA (6742).




                GUIDANCE ON PREPARING WORKPLACES FOR COVID-19
Case 5:20-cv-06063-DGK     Document 29-3 Filed 04/27/20 Page 34 of 36
                                              3 1
                       How to Contact OSHA
               Under the Occupational Safety and Health Act of 1970,
             employers are responsible for providing safe and healthful
           workplaces for their employees. OSHA’s role is to help ensure
            these conditions for America’s working men and women by
         setting and enforcing standards, and providing training, education
          and assistance. For more information, visit www.osha.gov or call
               OSHA at 1-800-321-OSHA (6742), TTY 1-877-889-5627.




                           For assistance, contact us.
                           We are OSHA. We can help.




                OCCUPATIONAL
Case 5:20-cv-06063-DGK       SAFETY AND 29-3
                           Document     HEALTH Filed
                                               ADMINISTRATION
                                                     04/27/20 Page 35 of 36
                                        3 2
                           U.S. Department of Labor


                          For more information:
                                           Occupational
                                           Safety and Health
                                           Administration
                    www.osha.gov (800) 321-OSHA (6742)

Case 5:20-cv-06063-DGK Document 29-3 Filed 04/27/20 Page 36 of 36
